Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0951)

Complainant
v.

Yohana, Inc.
d/b/a 7-Eleven 23696,

Respondent.
Docket No. C-14-1442
Decision No. CR3361

Date: September 9, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Yohana, Inc. d/b/a 7-Eleven 23696, at 650 East University
Boulevard, Silver Spring, Maryland 20901, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that 7-Eleven 23696 unlawfully sold cigarettes to a minor, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, 21 C.F.R. pt. 1140. An Administrative Law Judge (ALJ)
has previously found Respondent to have committed two violations of regulations found
at 21 C.F.R. pt. 1140. Yohana, Inc. d/b/a 7-Eleven #23696, DAB CR2947, at 2-3 (2013);
Complaint 4] 11. Therefore, CTP seeks to impose a $500 civil money penalty against
Respondent 7-Eleven 23696.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 11, 2014, CTP served the
complaint on Respondent 7-Eleven 23696 by United Parcel Service.
In the complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the ALJ could, pursuant to 21 C.F.R. § 17.11, issue an initial
decision ordering it to pay the full amount of the proposed penalty.

Respondent 7-Eleven 23696 has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R. §
17.11, I assume that the facts alleged in the complaint (but not its conclusory statements)
are true. Specifically:

e CTP previously issued a warning letter to Respondent 7-Eleven 23696 on October
25, 2012, citing a violation of 21 C.F.R. pt. 1140 on August 6, 2012, at
Respondent’s business establishment, 650 East University Boulevard, Silver
Spring, Maryland 20901;

¢ On August 14, 2013, CTP initiated a previous civil money penalty action, CRD
Docket Number C-13-1101, FDA Docket Number FDA-2013-H-0907, against
Respondent for two violations of 21 C.F.R. pt. 1140 within a twelve-month period.
CTP alleged those violations to have occurred on August 6, 2012, and January 10,
2013;

e The previous action concluded when the ALJ issued an Initial Decision and
Default Judgment in which he found that Respondent 7-Eleven 23696 committed
two violations of 21 C.F.R. pt. 1140 by selling cigarettes to a minor on two
separate occasions. Yohana, Inc. d/b/a 7-Eleven #23696, DAB CR2947, at 2-3
(2013); Complaint 11;

e At approximately 11:54 AM on December 17, 2013, at Respondent’s business
establishment, 650 East University Boulevard, Silver Spring, Maryland 20901,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Newport Box cigarettes to a person younger than 18 years of age.

These facts establish Respondent 7-Eleven 23696’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age.
Under 21 C.F.R. § 17.2, a $500 civil money penalty is permissible for three violations of the
regulations found at 21 C.F.R. pt. 1140.

Order

For these reasons, | enter default judgment in the amount of $500 against Yohana, Inc.
d/b/a 7-Eleven 23696. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and
binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

